DETAILED ACTION

Status of the Application

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Patent Board Decision submitted on 11/06/20 regarding claims filed on 04/10/19. Claims 1-2, 5-9, 11-13, and 15-21 are currently pending. Claims of 04/10/19 are further amended with an examiner’s amendment here as provided below. The examiner’s amendment revised claims 9 and 20. Claims 1-2, 5-9, 11-13, and 15-21 are allowed.

Allowable Subject Matter

Claims 1-2, 5-9, 11-13, and 15-21 are allowed. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given via an interview with Nathan Renov on 01/08/2021.
Please amend the claims listed dated 04/10/2019:
(Previously Presented) A system for analyzing performance data comprising: a work force management server operating one or more processors and outputting data to a work force management database comprising a memory to store performance data; a real-time server providing information collected about individual workers to the work force management server, at least some of the information produced by processor-executed applications operating on agent workstations; a voice of customer server providing customer satisfaction data to the work force management server; a service layer executing one or more processors to receive a request for a schedule, and place the request in a queue; and a scheduler operating one or more data processors configured to: retrieve the request from the queue; receive from the work force management database performance data relating to the performance of one or more individual workers; analyze the performance data to identify one or more workers as a leader, wherein a leader is a worker whose presence in a group of the individual workers results in an improvement in overall performance of said group, a worker being a leader if an aggregate value of one or more performance indicators for a criterion over workers in a pool during time periods when the worker was present, minus an aggregate value of the one or more performance indicators for the criterion over 
(Previously Presented) A system for analyzing performance data according to claim 1 wherein: the database comprises performance data based on a plurality 
(Cancelled).
(Cancelled).
(Previously Presented) A system for analyzing performance data according to claim 1 in which said aggregate values are used to determine a measure of the influence of that worker on the performance of the other workers.
(Previously Presented) A system for analyzing performance data according to claim 5 wherein a measure of influence is determined for respective multiple workers in the pool of workers.
(Previously Presented) A system for analyzing performance data according to claim 2 wherein each of one or more workers are identified as leaders with respect to any one of said one or more of said criteria.
(Previously Presented) A system for analyzing performance data according to claim 1 wherein multiple workers are identified as leaders and wherein work periods are scheduled to maximize the distribution of leaders across work periods.
(Previously Presented) A system for analyzing performance data according to claim 1, further comprising a user interface.
(Cancelled).
(Previously Presented) A method of analyzing performance data comprising: receiving at a work force management server performance data relating to the performance of one or more individual workers and storing the data in the work force management database, at least some of the performance data 
(Previously presented) A method according to claim 11 further comprising receiving a selection of one or more criteria.
(Previously Presented) A method according to claim 12 wherein said analyzing is according to said one or more criteria and said identifying identifies one or more workers as leaders according to respective criteria.
(Cancelled).
(Previously presented) A method according to claim 11 in which said aggregate value is used to determine a measure of the influence of that worker on the performance of the other workers.
(Previously presented) A method according to claim 15 wherein a measure of influence is determined for respective multiple workers in the pool of workers.
(Previously presented) A method according to claim 16 wherein said analysis uses multiple criteria, and one or more workers are identified as leaders with respect to one of said criteria.
(Previously Presented) A method according to claim 11 wherein multiple workers are identified as leaders and wherein work periods are scheduled to maximize the distribution of leaders across work periods.
(Previously Presented) A method of analyzing performance data comprising: receiving at a work force management server operating one or more processors performance indicators relating to the performance of respective individual workers in a workforce, the performance indicators including different 
(Currently Amended) A system for analyzing performance data according to claim 1 wherein the aggregate value of the one or more performance indicators for a criterion over workers in a pool during time periods when the worker was present is calculated using a weighted sum; and the aggregate value of the one or more performance indicators for the criterion over workers in the pool during time periods when the worker was not present is calculated using a weighted sum.
(Previously Presented) A system for analyzing performance data according to claim 1 wherein the scheduler is configured to analyze the performance data to identify one or more workers as a detractor, wherein a detractor is a worker whose presence in a group of the individual workers results in an lowering in overall performance of said group, a worker being a detractor if an aggregate value of one or more performance indicators for a criterion over workers in a pool during time periods when the worker was not present, minus an aggregate value of the one or more performance indicators for the criterion over workers in the pool during time periods when the worker was present, is greater than a threshold.

Reasons for Allowance

As per the Patent Board Decision on 11/06/2020, the claim amendments filed on 04/10/19 overcame the rejections under 35 U.S.C.103 as being anticipated by Booij et al. (US 2018/0034966 A1) in view of Grasso et al. (US 2013/0142322 A1) and by Booij et al. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statements of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 7-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624